KeRN, G. /., dissenting: I still feel that the majority opinion in Mutual Lumber Co., 16 T. C. 370, correctly construed the rather ambiguous statutory provisions governing our jurisdiction in circumstances discussed under the second issue of the instant case, and that the conclusions made in the Mutual Lumber Go. case would contribute to a more orderly disposition by this Court of the troublesome cases arising under section 722. However, the actions taken in similar cases by the several Courts of Appeals referred to in Judge Opper’s dissenting opinion force me to the conclusion that the orderly administration of justice requires us to abandon now the position taken by us in the Mutual Lumber Go. case. Therefore, I reluctantly note my dissent.